It is a pleasure for me to convey to you, Sir, the
satisfaction of the delegation of Congo at seeing you
conducting our work. Your unanimous election to the
presidency of the fifty-third session of the General
Assembly not only denotes recognition by the
international community of your great qualities as a
statesman and experienced diplomat, but also attests to the
important role played by your country, Uruguay, in the
maintenance of peace in the world.
12


Mr. President, I wish to convey to you and to the
other members of the Bureau our heartfelt, sincere
congratulations and to assure you of the full cooperation of
the delegation of Congo. I should like also to pay well-
deserved tribute to your predecessor, Mr. Hennadiy
Udovenko, for the competence and open-mindedness with
which he conducted the work of the previous session.
Finally, I wish to express the appreciation of our
delegation to the Secretary-General of our Organization,
Mr. Kofi Annan, who, in a world where violence, injustice
and frustration predominate, has been tirelessly striving to
assert the virtues of dialogue and tolerance and to promote
peace and development. Peace and development: these two
ideals have for decades posed a major challenge to the
international community.
It is very difficult to take the floor after all of the
outstanding and talented speakers who have spoken from
this rostrum. What more could I add to all of the points so
eloquently made about Africa and the rest of the world?
For more than a decade now, Africa has made the
headlines only as the result of crises and conflicts: civil
wars, inter-State wars, drought, famine and epidemics. All
of these obstacles so impede the development of our
continent that we cannot but wonder whether Africa will be
entering the third millennium on the wrong foot.
Unfortunately, Congo, my country, is an example of
this. A year ago, Congo had been in the throes of a civil
war for five long months. The international community and
our Organization in particular strove hard to find a
negotiated solution to the conflict. We wish to pay tribute
to the commendable efforts made by the Secretary-General
jointly with a numerous African heads of State.
Unfortunately, we all know that these efforts were
unsuccessful.
We are convinced that respect for the state of law and
good governance remain, in a sound economic environment,
a prerequisite for the well-being of our peoples. And it is
because they did not understand this point that the former
ruling class imposed on the peaceful citizens of my country
two civil wars in the space of five years, the latest of
which — that of 1997 — was the most deadly and the most
devastating.
We do not intend to dwell on the many ways the
former regime violated the rules of democracy, even if this
would be helpful in understanding the causes of the tragic
events that my country has experienced.
Today the war is over. Congo is resolutely looking
to the future. The future means national reconciliation; it
means rebuilding our devastated country; it means
resuming the democratic process.
From 5 to 14 January last, a national forum was held
at Brazzaville to study practical modalities to attain these
goals. That forum, which brought together more than
1,400 participants representing all segments of Congolese
society, established a transitional Parliament and set the
duration for this transitional period at three years.
The Government of National Unity and Public
Salvation is now concentrating on the following priorities:
the reconciliation of all the sons and daughters of the
country; the rehabilitation of our infrastructure; the
restoration of State administration; the resumption of the
democratic process — census-taking started again last
August; the reorganization of our national economy with,
inter alia, the privatization of the major State companies;
and the resumption of negotiations with international
financial institutions, which concluded in June this year
with the adoption of a post-conflict programme.
Today, in the light of the results obtained, we can
state that the transitional timetable will be respected.
These encouraging results have yet to be
consolidated, and our country is still fragile because of
the turmoil in the subregion.
The events taking place in the Democratic Republic
of the Congo cause great concern to my country, since
our stability largely depends on that of our neighbours. I
therefore want to reaffirm the Congolese Government?s
commitment to respect the sovereignty and territorial
integrity of the Democratic Republic of the Congo. Our
country will never serve as a base of operations for the
destabilization of this fraternal country.
Understanding the costs of civil war and anxious to
contribute to finding a political solution to this crisis,
Congo (Brazzaville) has been working with its various
contacts among all the States of the subregion. This was
the case in Durban during the summit of the Non-Aligned
Countries, when President Denis Sassou Nguesso met
most of his counterparts, and more recently in Libreville,
at the summit of Central African heads of State.
Our country intends to honour its commitments
under the relevant provisions of Conventions of the
Organization of African Unity and the United Nations
13


relating to refugees and displaced persons. Therefore, I
must solemnly repudiate the false allegations by certain
media of a supposed agreement between the Governments
of the two Congos to transfer displaced Rwandans located
in Congo (Brazzaville) to Congo (Kinshasa) so that they
can participate in the war. The displaced Rwandans living
in Congo (Brazzaville) are in fact under the control of the
Office of the United Nations High Commissioner for
Refugees, and any movement of them is taking place
without the support of our Government, which wishes to
inform the international community that it refuses to accept
any responsibility for the consequences.
In Angola the hopes aroused by the Lusaka Protocol
have been continually dashed by the bad faith and sudden
reversals of position of Mr. Jonas Savimbi, who is thereby
taking a whole segment of the Angolan people hostage,
denying them the opportunity to pursue development tasks.
My country firmly supports the Angolan Government in its
efforts to achieve lasting peace in the country and to
finalize rapidly and completely the implementation of the
Lusaka Accords. My country completely supports the
decision adopted by the Southern African Development
Community heads of State or Government in Mauritius,
describing Mr. Jonas Savimbi as the person solely
responsible for the deterioration of the situation in Angola
and calling upon other States to refrain from providing any
support for Mr. Jonas Savimbi and his militarist wing.
I would like to take this occasion to pay tribute to the
memory of Alioune Blondin Beye, a worthy son of Africa,
who gave the best of himself, including making the
supreme sacrifice, in the search for peace in Angola.
As regards other hot spots, the Congo always
advocates negotiated solutions. Therefore, we welcome the
ceasefire in Guinea-Bissau, and we hope that it will be used
to work out a final solution to that conflict.
The same goes for the conflict between Ethiopia and
Eritrea; in this regard, we support the efforts of the
Organization of African Unity mediation committee.
We cannot overlook the crises and tensions prevailing
in other parts of the world, notably in the Middle East,
where the peace process relaunched by the Oslo Accords is
now stalled, but also in South Asia, where the recent
nuclear tests conducted by India and then Pakistan have
heightened the already high level of tension.
The establishment of just and lasting peace in the
world requires full recognition of the destabilizing factors
as well as of the real solutions to development problems.
One only needs recall the extent to which peace and
development are linked.
In the light of the changes in the world, and after
more than half a century of existence, the United Nations
seems to be gradually and dangerously moving away from
the vision of its founding fathers. Solidarity seems to be
giving way to a selfishness that has no time for
solidarity. This new trend is making increasingly
difficult the management of economic questions, which
have already been the subject of much thought, without
producing any prospect of an improvement in the living
standards of the peoples of most of our States.
Violence, famine, disease and poverty continue to
afflict our peoples. The underlying causes of these
scourges are constantly the subject of a multitude of
studies and various economic stimulation and
development programmes, but without result, because of
a lack of real commitment by the international
community. The Agenda for Development, the
international strategy for the development of Africa, the
Secretary-General?s System-wide Special Initiative on
Africa — to cite merely those examples — are just so
many plans that no longer give reason for optimism.
Today globalization is supposed to be the panacea.
This at least is the philosophy of worldwide liberalization.
But how can we be confident when the export
opportunities for the developing countries are often
neutralized by protectionism in a new guise, which uses
various pretexts — technical standards, environmental and
social concerns, or even concerns about human rights?
How can we be confident when official development
assistance continues to decline? How can we be sure
when the weakest economies are bending beneath the
burden of debt?
With regard to Africa, we believe that through
economic integration we can mitigate the undesirable
effects of globalization. Through greater solidarity we can
hope to meet the challenges we face.
This year the international community is
commemorating the fiftieth anniversary of the Universal
Declaration of Human Rights. It is very significant that
this anniversary coincides with the establishment of the
International Criminal Court, which our Government
considers to be a major step forward. We believe that this
event puts the finishing touch to the magnificent edifice
14


that the founding fathers began constructing more than 50
years ago.
But today?s United Nations is not the same as the old
one. Where once there were only a few dozen Member
States, today there are 185. The problems of peace and
development are not what they were in 1945. It is time to
review the management of our communal house. It is time
to reform the Organization, including the Security Council.
It is time to democratize the Organization in order to better
adapt it to the requirements of the coming millennium.
I cannot conclude without expressing the compassion
of the Congolese Government and those affected by the
calamity now afflicting the Caribbean and the southern
United States as a result of hurricane Georges. This wanton
unleashing of the forces of nature reminds us that we are
all, large and small, in the same boat — our planet
Earth — and that we must show solidarity to one another.










